 268DECISIONSOF NATIONALLABOR RELATIONS BOARDFulton Bag and Products CompanyandInternational Brother-hood of Pulp,Sulphite and Paper Mill Workers,AFL-CIO,Petitioner.Case No. 15-RC-1762.August 4, 1958DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a stipulation for certification upon consent electionentered into by the parties on March 11, 1958, an election by secret.ballot was conducted on March 19, 1958, under the supervision, anddirection of the Regional Director for the Fifteenth Region, amongcertain employees of the Fulton Bag and Products Company. Imme-diately following the election, a tally of ballots was served upon eachof the parties, which showed that of approximately 207 eligible voters,97 cast ballots for the Petitioner, 94 against.There were 4 chal-lenged ballots,' and the validity of 2 ballots is raised in the Employer'sobjections and exceptions.These 6 ballots are sufficient in numberto affect the results of the election.On March 26, 1958, the Employer filed timely objections to theconduct of the election, copies of which were duly served on all parties.The Regional Director investigated the objections and the challengedballots and on May 26, 1958, issued his report on challenged ballotsand objections to the conduct of the election.On June 9, 1958, theEmployer filed exceptions to the Regional Director's report.The Board 2 has considered the objections, the Regional Director'sReport and the exceptions and hereby adopts the findings, conclusions,and recommendations of the Regional Director with thefollowingmodifications :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affectingcommerceexists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The parties stipulated, and we find that the following employeesof the Employer constitute a unit appropriate for thepurposes ofcollective bargaining within the meaning of Section 9 (b) of the Act :All production and maintenance employees, including warehousemen,shipping department employees and plant, clerical employees of theEmployer at its Annunciation Street plant, New Orleans, Louisiana,1 The Board agent ruled 1 ballot void but subsequently treated the ballot as a chal-lenged ballot,making the total of challenged ballots 4.2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Bean and Jenkins].121 NLRB No. 46. FULTON BAG AND PRODUCTS COMPANY269excluding all office clerical employees, guards, watchmen, and profes-sional and technical employees, and all supervisors as defined in theAct, as amended.The Challenged Ballots1.The Regional Director has recommended that the challenges tothe ballots of Junius Carter and Nick Miraglia be sustained. Inas-much as there are no exceptions taken to the Regional Director'srecommendation, it is hereby adopted.2.The third challenged ballot bears a mark resembling a capitalletter "E" below and to the right of the properly marked "NO" box.It has been treated as a challenged ballot because of the Employer'sopposition to the Board agent's ruling that it was void.We havecarefully examined the ballot in question and have concluded that itcan serve no other purpose but to identify the voter. In order toprotect the secrecy of the election process, we hereby adopt theRegional Director's recommendation that the ballot be ruled void.'3.The Regional Director's recommendation as to the ballot ofSidney Dugueis alsoadopted.Dugue was challenged by the Pe-titioner, but subsequent to the election the challenge was withdrawn.The Employer agrees that Dugue should be allowed to vote. Thewithdrawal of the challenge, therefore, as recommended by the Re-gional Director, is approved; but since, as will subsequently be shown,the ballot could not affect theresultsof the election, it will not beopened.Objections to the Conduct of the ElectionAndrew Fink:The Employer contends that the election should beset aside because of the Board agent's alleged refusal to accept a validchallenge to the ballot of Andrew Fink when submitted by a company,observer.The Regional Director's investigation shows that when Finkappeared at the polls to vote, one of the Company's observers statedthat she wanted-to challenge his ballot on the grounds that he was aforeman.The Board agent and the observers checked the eligibilitylist and found that Fink's name appeared thereon. Fink himself de-clared that he was not a foreman. The Board agent stated that sincethe Company had prepared the eligibility list, it apparently did notconsider Fink'a'supervisor.The observer made no further commentnor did the observer reiterate the challange after this discovery.TheRegional Director has found, and we adopt these findings,4 that under8 Eagle Iron Works,117 NLRB 1053,wherein the Board held a similarly marked ballotvoid on the grounds that it was deliberately made, could not reasonably be viewed asshowing theintent ofthe voter,and, having no legitimate purpose, could serve only toidentifythe voter.The Employer relies on,Standard-Coosa-Thatcher Company,115NLRB 1790.But we find the case distinguishable primarily on the grounds of thevoter's purpose and intent.4 The Employer has filed 13 exceptions to that part of the Regional-Director's reportdealingwith thealleged challenge of Andrew Fink.These exceptions fall into two 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDall the circumstances of the Fink situation it was reasonable for theBoard agent to assume that the company observer had withdrawn thechallenge and that in allowing Fink to vote he was not acting over theprotest of the Company.5Having adopted the findings of the Regional Director that no chal-lenge existed the refusal of which might be an objection to the conductof an election, we must disagree with his recommendation as to thedisposition of that ballot.Based on his finding that Fink was in facta foreman, the Regional Director has recommended sustaining theEmployer's objection if Fink's vote would be determinative.Thisrecommendation, however, is inconsistent with the Regional Director'sfactual finding that Fink cast a valid ballot.Thus it is not necessaryfor the Board to pass on Fink's supervisory or nonsupervisory status.If no challenge existed, then the objection to Fink's ballot is in thenature of a post-election challenge and will not be considered .6Rosemary Choppeta:In the Employer's exceptions to the RegionalDirector's report, there is raised for the first time as an objection tothe conduct of the election the alleged failure of the Board agent toaccept the challenge submitted by the Petitioner to the ballot of Rose-mary Choppeta and the failure of the Regional Director to include thissubject in his report.However, in the absence of any objection fromthe Petitioner, which gives rise to an inference of the Petitioner'ssatisfaction with the ballot's validity, the Employer's raising of theballot's validity subsequent to the election is in the nature of a post-election challenge and will not be entertained.categories.First, there are exceptions to findings of fact.We find these exceptions(1, 4-6, 7,9, and 11) are without merit since the Employer does not advert to any newevidence which controverts the factual findings of the Regional Director.B. B. McCor-mick &Sons, 119 NLRB 1679;A. R. F. Products,Inc.,118 NLRB 1456. Second, thereare exceptions to the Regional Director's conclusion that the Board agent acted reason-ably in not treating the observer's statement as a valid challenge.Implicit in theseexceptions is the premise that a valid challenge was made. Since that premise has notbeen established,these exceptions(2, 3, 8, 10, 12, and 13) fall.6When, as here,the eligibility list has been prepared by the employer and approvedby the representatives of the other party or parties to the election,itmay be presumedthat the list is correct.If an observer for any party then challenges a voter ap-pearing at the polls,it is not improper for the Board agent to ascertain the reasonfor the challenge and to call the observer's attention to the fact that the name of thechallenged voter appears on the list. Such conduct by the Board agent serves to preventgroundless challenges and unnecessary delay in the certification of results and it is es-sential to the orderly conduct of the election`Any observer may, for good cause,insist upon the right to challenge and the Board agent is obliged to accept the challenge.In the instant case, it does not appear that the observer for the Employer continuedto claim the right to challenge after examination of the list disclosed the voter's name.Under these circumstances,we find the Employer's claim of improper conduct on thepart of the Board agent to be without merit.The responsibility of a Board agent in the conduct of an election is a heavy oneand the scope of his authority must include an area of discretion.The line to be drawnbetween a limitation on that authority which would compel blind acceptance of chal-lenges which are frivolous,inadvertent,or interposed solely to obstruct orderly electionprocedure and laxity which would permit argument over,the merit of a challenge is nota precise one and a rule of reason must prevail.6 Babcock&Wilcox Company,118 NLRB 944. INTERNATIONALUNIONOF UNITED BREWERYConclusion271In view of our holdings above, it will not be necessary to open theballot of Sidney Dugue; and as the Petitioner has obtained a majorityof the valid votes cast,we shall certify it as the bargaining representa-tive of the employees in the appropriate unit.[The Board certified International Brotherhood of Pulp, Sulphiteand Paper Mill Workers,AFL-CIO,as the collective-bargaining rep-resentative of employees of the Employer in the unit herein foundappropriate.]InternationalUnion of,United Brewery,Flour,Cereal, SoftDrink and Distillery Workers of America,AFL-CIO,and LocalNo. 366, International Union of United Brewery,Flour,Cereal,Soft Drink and Distillery Workers of America,AFL-CIOandAdolph Coors Company.Case No. 30-CC-30. August 6,1958DECISION AND ORDEROn January 6, 1958, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in andwere engagingin certain unfairlabor practices and recommending that theycease anddesist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filedexceptions to the Intermediate Report together with asupportingbrief, and the General Counsel filed a memorandum insupport of the Trial Examiner's Intermediate Report.The Respond-ents alsorequested oral argument.This request is hereby deniedbecause, inour opinion, the record, the exceptions, the brief, and thememorandumadequately present the issues and the positions of theparties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions, the brief, and the memorandum, and theentire record in thecaseand hereby adopts the findings, conclusions,and recommendations of the Trial Examiner only to the extent thatthey are consistent herewith.'1The Intermediate Report contains certain minor misstatements and Inadvertencies,none of which affects the Trial Examiner's ultimate conclusions.Accordingly,we notethe following corrections : 'The complaint,as amended,alleges, in pertinent part, that the Respondents picketed121 NLRB No. 35.